Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 01/18/2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 19-20 are objected to because of the following informalities:
Claims 19 and 20, line 1, states “The system of claim 11,” but should read “The system of claim 12.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 1, 4, and 12, the claimed invention is directed to an abstract idea without significantly more because:
Claims 4 and 12 recite receiving, from a computing device and by a settlement service, first injury data associated with first injuries of an injured party; and identifying, based at least in part the first injury data, historical settlement data associated with a historical settlement, the historical settlement data indicating: (i) second injury data associated with second injuries that are similar to the first injuries, and (ii) a value that the second injuries were settled for; and generating, by the settlement service and based at least in part on the historical settlement, a settlement report that indicates an estimated fair value for the first injuries.
Claim 1 recites receive, from a computing device, first injury data associated with first injuries of an injured party; and transmit, to a settlement estimation service, the first injury data and a request for an estimated fair value for the injured party; at least a second non-transitory computer-readable storage medium to store second instructions which, in response to being performed by one or more second processors, cause the settlement estimation service system to: identify, based at least in part the first injury data, historical settlement data associated with a historical settlement, the historical settlement data indicating: (i) second injury data associated with second injuries that are similar to the first injuries, and (ii) a value that the second injuries were settled for; and estimate, based at least in part on the historical settlement data, the estimated fair value for the injured party; and transmit, to the damages settlement service, the estimated fair value for the injured party, wherein the damages settlement service is further configured to transmit to the computing device a settlement report that indicates the estimated fair value for the first injuries.
Under Step 1 of the Section 101 analysis, claims 1, 4, and 12 are directed to a system and method, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of settling an injury claim without significantly more, which falls within the following groups of an abstract idea enumerated in the 2019 Patent Eligibility Guidance: directed to a fundamental economic practice (i.e., insurance), and a mental process (i.e., evaluation and judgment) but for the recitation of additional claim elements. That is, other than reciting an injury settlement system, comprising: at least a first non-transitory computer-readable storage medium to store first instructions which, in response to being performed by one or more first processors; and a settlement estimation service system, comprising a second non-transitory computer-readable storage medium to store second instructions which, in response to being performed by one or more second processors, nothing in the claim precludes the language from being considered as from being practically performed in the mind. For 
A similar analysis can be applied to dependent claims 2-3, 5-6, 10-11, and 13-20 which further recite the abstract idea of settling an injury claim without significantly more.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) “an injury settlement system, comprising: at least a first non-transitory computer-readable storage medium to store first instructions which, in response to being performed by one or more first processors; and a settlement estimation service system, comprising a second non-transitory 
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scalet (US 8,219,424 B2).

Regarding Claims 4 and 12, Scalet teaches receiving, from a computing device and by a settlement service, first injury data associated with first injuries of an injured party (Fig. 2; Col. 7, lines 15-21 and Col. 5, lines 61-65, teach a computer system (i.e., damages settlement service) receives and processes one or more candidate claims (i.e., first injury data) for general damages relating to an injury sustained by an injured party); and identifying, based at least in part the first injury data, historical settlement data associated with a historical settlement (Fig. 2; Col. 7, lines 20-30 teaches identifying, based on the candidate claim for the injured party, one or more similar matching claims, where the matching claims have associated statistical information (i.e., historical settlement data)), the historical settlement data indicating: (i) second injury data associated with second injuries that are similar to the first injuries, and (ii) a value that the second injuries were settled for (Fig. 2; Col. 7, lines 31-38, and generating, by the settlement service and based at least in part on the historical settlement, a settlement report that indicates an estimated fair value for the first injuries (Col. 14, lines 1-34 teaches the computer system displays a summary portion (i.e., settlement report) pertaining to the estimated value of the candidate claim, based at least in part on the statistical information for one or more of the matching claims).
Regarding Claim 4, Scalet teaches a computer-implemented method (Col. 1, lines 20-24 teach the present invention generally relates to methods of assessment and negotiation of insurance claims; certain embodiments relate to methods of evaluating the effectiveness and consistency of computer processes used in insurance assessment and negotiation).
Regarding Claim 12, Scalet teaches a system, comprising: at least one non-transitory computer-readable storage medium to store instructions which, in response to being performed by one or more processors (Col. 4, lines 50-57, teaches FIG. 1 illustrates an embodiment of computer system that may be suitable for implementing various embodiments of a system and method for processing claims; each computer system typically includes components such as CPU with an associated memory medium such as disks; the memory medium may store program instructions for computer programs, which may be executable by CPU).

Regarding Claim 13, Scalet teaches all the limitations of claim 12 above; and Scalet further teaches wherein the instructions further cause the system to: determine a level of similarity between the first injuries of the injured party and the second injuries, and wherein the historical settlement data is identified based at least in part on the level of similarity meeting a threshold value (Fig. 5; Col. 9, lines 31-40 teach an assessment tool determines the degree of similarity in the injuries present in the candidate claim and the precedent claims, and an initial grouping of the precedent claims is made; a sum of squared errors is calculated for the grouping and the group of values with the lowest sum of squared errors (i.e., threshold) is determined).

Regarding Claim 14, Scalet teaches all the limitations of claim 13 above; and Scalet further teaches wherein the instructions further to cause the system to: access, on a memory accessible by the system, a database of one or more instances of historical settlement data associated with one or more historical settlements (Col. 7, line 62-Col. 8, line 3 teach the adjuster has access to a catalog of precedent cases to assist the adjuster in determining an appropriate value for the claim), individual instances of the historical settlement data indicating (i) corresponding injury data associated with corresponding injuries, and (ii) a corresponding value that the corresponding injuries were settled for (Fig. 5; Col. 8, lines 20-39, teaches the system collates and presents the outcome of closely similar finalized claims; an insurer's collection of finalized claims includes claims settled by negotiation, those determined by arbitration or mediation and those determined through the court  determine, based on the injury data and the one or more instances of the historical settlement data, that the first injury data is similar to the second injury data (Col. 8, lines 52-66, teaches the adjuster determines that the injury information pertaining to the candidate claim is similar to the injury data for one of the precedent claims); and wherein the historical settlement data is identified based at least in part on the first injury data being similar to the second injury data (Col. 7, line 62- Col. 8, line 21, teaches precedent cases are identified based on the injuries in the precedent cases being similar to the injuries in the candidate claim; the system collates and presents the outcome of closely similar finalized claims).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Scalet (US 8,219,424 B2) in view of Hampton (US 20110161115).

Regarding Claim 1, Scalet teaches an injury settlement system (Col. 4, lines 50-52, teaches FIG. 1 illustrates an embodiment of a computer system that may be suitable for implementing various embodiments of a system and method for processing claims), comprising: at least a first non-transitory computer-readable storage medium to store first instructions which, in response to being performed by one or more first processors (Col. 4, lines 52-57, teaches each computer system typically includes components such as CPU with an associated memory medium such as disks; the memory medium may store program instructions for computer programs, which may be executable by CPU), cause a damages settlement system to: receive first injury data associated with first injuries of an injured party (Fig. 2; Col. 7, lines 15-21 and Col. 5, lines 61-65, teach a computer system (i.e., damages settlement service) receives and processes one or more candidate claims (i.e., first injury data) for general damages relating to an injury sustained by an injured party); and transmit, to a settlement estimation service, the first injury data and a request for an estimated fair value for the injured party (Fig. 2; Col. 7, lines 15-30 teach information concerning other claims matching the candidate claim is forwarded to an adjuster (i.e., settlement estimation service) to obtain an estimated fair value of at least a second non-transitory computer-readable storage medium to store second instructions which, in response to being performed by one or more second processors (Col. 7, lines 62-66 teaches the adjuster uses a general assessment tool such as COLOSSUS (second non-transitory computer-readable storage medium storing second instructions)), cause the settlement estimation service system to: identify, based at least in part the first injury data, historical settlement data associated with a historical settlement (Col. 7, lines 15-38 teaches instructions causing the Colossus assessment tool to identify, based on the candidate claim, one or more similar matching claims, where the matching claims have associated statistical information (i.e., historical settlement data)), the historical settlement data indicating: (i) second injury data associated with second injuries that are similar to the first injuries, and (ii) a value that the second injuries were settled for (Col. 7, lines 31-38 and 62-66 teach the adjuster, using the general assessment tool, estimates a value for the candidate claim based on the value of the one or more matching claims (i.e., second injury data associated with second injuries); this estimated value is based on statistical information, which is an average value for one or more of the matching claims (i.e., value that second injuries were settled for)); and estimate, based at least in part on the historical settlement data, the estimated fair value for the injured party (Col. 7, lines 31-38 and 62-66 teach the adjuster obtains an estimated value for the candidate claim based at least in part on the statistical  and display the estimated fair value for the injured party (Col. 13, line 64-Col. 14, line 34 teaches the adjuster displays the estimated value of the candidate claim, wherein the damages settlement system is further configured to display a settlement report that indicates the estimated fair value for the one or more candidate claims (i.e., first injuries)).
However Scalet does not explicitly teach receiving, from a computing device, first injury data; and transmit, to the damages settlement service, the estimated fair value for the injured party, wherein the damages settlement service is further configured to transmit to the computing device a settlement report that indicates the estimated fair value for the first injuries.
Hampton from same or similar field of endeavor teaches receiving, from a computing device, first injury data (Paragraphs 0031 and 0034 teach receiving, from a subscriber through query interface (i.e., computing device), information about a new personal injury claim (i.e., first injury data)); and transmit, to the damages settlement service, the estimated fair value for the injured party (Paragraphs 0038, 0044, and 0046 teach an average settlement value of the subscriber’s claim (i.e., estimated fair value) is transmitted to a report module (i.e., damages settlement system) from the analysis module), wherein the damages settlement service is further configured to transmit to the computing device a settlement report that indicates the estimated fair value for the first injuries (Paragraphs 0046 and 0074 teach the report module transmits, to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Scalet, which teaches an injury settlement system, to incorporate the teachings of Hampton, which teaches receiving injury data from a computing device and transmitting the estimated value for the injury data back to the computing device.
There is motivation to combine Hampton into Scalet because currently, the personal injury claims settlement mechanism has no reliable, consistent and measurable standards by which any actor in the process can accurately estimate the monetary value of a claim for personal injuries. The typical claimant now has sufficient reliable and accurate information about the claims settlement mechanism to make even basic decisions about the best way to protect himself and his family against less than honorable insurance adjusters, health care providers or lawyers (Hampton Paragraph 0007).

Regarding Claim 2, the combination of Scalet and Hampton teaches all the limitations of claim 1 above; and Scalet further teaches wherein the settlement estimation service maintains a database of one or more instances of historical settlement data associated with one or more historical settlements (Col. 7 line 62-Col. 8 line 3, teaches the adjuster has access to a catalog of precedent cases (i.e., database of instances of historical settlement data) to assist the adjuster in determining an appropriate value for the claim), individual instances of the historical settlement data indicating (i) corresponding injury data associated with corresponding injuries, and (ii) a corresponding value that the corresponding injuries were settled for (Fig. 5; Col. 8, lines 20-39, teaches the system collates and presents the outcome of closely similar finalized claims; an insurer's collection of finalized claims includes claims settled by negotiation, those determined by arbitration or mediation and those determined through the court process (verdicts); finalized cases reflect the opinions and evaluations of adjusters and their peers, attorneys, injured parties, arbitrators and juries, and therefore collectively may be a fair and true reflection of the potential value of a given claim; in an embodiment, relative values or severities of injuries and assessment behavior may be learned from a database of finalized claims), and wherein the second instructions further cause the settlement estimation service to: Lee &Hayes'31 Atty Docket No. H133-0002USdetermine, based on the injury data and the one or more instances of historical settlement data, that the first injury data is similar to the second injury data (Col. 8, lines 52-66, teaches the adjuster determines that the injury information pertaining to the candidate claim is similar to the injury data for one of the precedent claims); and wherein the historical settlement data is identified based at least in part on the first injury data being similar to the second injury data (Col. 7, line 62- Col. 8, line 21, teaches precedent cases are identified based on the injuries in the precedent cases being similar to the injuries in the candidate claim; the system collates and presents the outcome of closely similar finalized claims).

Regarding Claim 3, the combination of Scalet and Hampton teaches all the limitations of claim 1 above; and Scalet further teaches wherein the second instructions further cause the settlement estimation service to: determine a level of similarity between the first injuries of the injured party and the second injuries, and wherein the historical settlement data is identified based at least in part on the level of similarity meeting a threshold value (Fig. 5; Col. 9, lines 31-40 teach an assessment tool determines the degree of similarity in the injuries present in the candidate claim and the precedent claims, and an initial grouping of the precedent claims is made; a sum of squared errors is calculated for the grouping and the group of values with the lowest sum of squared errors (i.e., threshold) is determined).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scalet (US 8,219,424 B2) in view of Daniels (US 20140108057).

Regarding Claims 5 and 18, Scalet teaches all the limitations of claims 4 and 12 above; however Scalet does not explicitly teach wherein the value is a first value, and the method further comprises: determining that the first injuries of the injured party were settled for a second value, and generating a new instance of historical settlement data that indicates (i) the first injury data associated with the first injuries, and (ii) the second value.
Daniels from same or similar field of endeavor teaches wherein the value is a first value, and the method further comprises: determining that the first injuries of the injured party were settled for a second value (Paragraph 0085 teaches an injury settlement amount is renegotiated and approved (i.e., second value)); and generating a new instance of historical settlement data that indicates (i) the first injury data associated with the first injuries, and (ii) the second value (Paragraph 0096 and Claims 1,2,4 teach allowing third-party insurance to pay for medical services provided to an injured party, and including the payment of the medical services as data in a database of anticipated future medical cost for each of a plurality of injuries (i.e., generating a new instance of historical settlement data)).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scalet to incorporate the teachings of Daniels the value to be a first value, and the method to further comprise: determining that the first injuries of the injured party were settled for a second value, and generating a new instance of historical settlement data that indicates (i) the first injury data associated with the first injuries, and (ii) the second value.
There is motivation to combine Daniels into Scalet because the base invention is improved because protection of the interests of primary and secondary payers of future medical costs linked with bodily injury claims is provided (Daniels Paragraph 0002).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scalet (US 8,219,424 B2) in view of Canovi (US 20140156315).

Regarding Claim 6, Scalet teaches all the limitations of claim 4 above; however Scalet does not explicitly teach wherein, the settlement report further indicates a degree of confidence that the estimated fair value is accurate.
Canovi from same or similar field of endeavor teaches wherein, the settlement report further indicates a degree of confidence that the estimated fair value is accurate (Paragraphs 0045-0049 and 0054-0055 teach a settlement evaluation module computes a probability of recovery of a particular settlement amount and obtains a confidence estimate in the recovery probability by applying one or more statistical models).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scalet to incorporate the teachings of Canovi for the settlement report to further indicate a degree of confidence that the estimated fair value is accurate.
There is motivation to combine Canovi into Scalet because a system is provided that reduces recovery costs, shortens recovery timelines, and improves the outcome for each insurance claim handled (Canovi Paragraphs 0003-0004).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scalet (US 8,219,424 B2) in view of Hill (US 20160260002).

Regarding Claim 7, Scalet teaches all the limitations of claim 4 above; however Scalet does not explicitly teach wherein receiving the first injury data comprises receiving an encrypted file, and the method further comprises: transmitting, to a third-party information provider, a request for an encryption key; receiving, from the third-party information provider, the encryption key; and accessing the first injury data using the encryption key.
Hill from same or similar field of endeavor teaches wherein receiving the first injury data comprises receiving an encrypted file, and the method further comprises: transmitting, to a third-party information provider, a request for an encryption key (Paragraphs 0031 and 0120 teach a key management application (i.e., third-party information provider) may be executed to oversee the transmission and receipt of various cryptographic keys stored in the data store; a reader device may determine whether it has access to the underlying data (i.e., data is currently encrypted) and then may communicate its device identifier to the key management application for remote authorization (i.e., requests encryption key); to this end, the key management application may receive a first device identifier for a device that generated a machine-readable identifier); receiving, from the third-party information provider, the encryption key (Paragraph 0121 teaches the key management application (i.e., third-party information provider) may send the cryptographic key to the reader device, wherein the cryptographic key is capable of decrypting the data encoded in the machine-readable identifier); and accessing the first injury data using the encryption key (Paragraph 0041 teaches as the reader device uses the cryptographic key to decrypt and interpret the user input data (i.e., first injury data)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scalet to incorporate the teachings of Hill for receiving the first injury 
There is motivation to combine Hill into Scalet because while the underlying data can be encrypted, only devices having access to a suitable key can decrypt the data. However, sharing a single key among multiple devices deters a person from providing a complete amount of information as the person may be aware that all devices with the key are capable of accessing their information. Accordingly, in embodiments described herein, access control for segmented data in machine-readable identifiers is provided (Hill Paragraphs 0021-0022).

Regarding Claim 8, the combination of Scalet and Hill teaches all the limitations of claim 7 above; however the combination does not explicitly teach transmitting, by the third-party information provider and to the computing device, a notification that the settlement service is attempting to acquire the encryption key; receiving, by the third-party information provider and from the computing device, an authorization to transmit the encryption key; and wherein the third-party information provider transmits the encryption key to the settlement service based at least in part on the authorization.
Hill further teaches transmitting, by the third-party information provider and to the computing device, a notification that the settlement service is attempting to acquire the encryption key (Paragraph 0036 teaches  are rendered in the client device display to prompt the user for user input (e.g., to authorize access certain entities)); receiving, by the third-party information provider and from the computing device, an authorization to transmit the encryption key (Paragraphs 0078 and 0108 teach the key management application (i.e., third-party information provider) facilitates the transfer of the suitable cryptographic keys when requisite consent is obtained; the client device may submit a device identifier and/or a unique identifier that identifies a person or client device (i.e., recipient) authorized to access the encrypted data; and the reader application of the recipient device can communicate the device identifier to obtain a cryptographic key if the recipient device is so authorized); and wherein the third-party information provider transmits the encryption key to the settlement service based at least in part on the authorization (Paragraphs 0101 and 0121 teach the key management application may oversee the transmission and receipt of cryptographic keys capable of decrypting the data, as authorized by the user; using the device identifier, the key management application may determine whether the device requesting a cryptographic key to decrypt the underlying data of the machine-readable identifier is authorized to access the underlying data by the originating user; if the requesting device is authorized to access the underlying data the key management application may send the cryptographic key to the device, wherein the cryptographic key is capable of decrypting the data encoded in the machine-readable identifier).

There is motivation to further combine Hill into the combination of Scalet and Hill because the applications described herein, such as the client application, the reader application, and the key management application, provide the ability to effectively acquire, store, and reproduce vital information, such as information required at an initial visit or subsequent visit with a healthcare provider. Specifically, the present disclosure describes a client application for obtaining a medical history in a user-friendly fashion and generating a machine-readable identifier comprising the obtained medical history as encoded and encrypted data (Hill Paragraph 0022).

Regarding Claim 9, the combination of Scalet and Hill teaches all the limitations of claim 8 above; however the combination does not explicitly teach wherein the notification includes data configured to cause an application executing on the computing device to present an interface that comprises (i) information associated with the settlement service, and (ii) an option to authorize the third-party information provider to provide the encryption key to the settlement service.
Hill further teaches wherein the notification includes data configured to cause an application executing on the computing device to present an interface that comprises (i) information associated with the settlement service (Paragraphs 0036 and 0119 teach the client application may be executed to perform an ingestion process, whereby a series of user interfaces prompt the user for user input; the machine-readable identifier may comprise non-encrypted data or data that may be decrypted using a global or shared cryptographic key; the data may include a first device identifier for an originating device and a second device identifier for an intended recipient; for example, a client application can generate a machine-readable identifier that includes a first device identifier for the client device that generated the machine-readable identifier and a second device identifier for an intended recipient reader device associated with a particular entity, such as a selected medical provider), and (ii) an option to authorize the third-party information provider to provide the encryption key to the settlement service (Paragraphs 0079, 0018, 0103 teach a user of the client application can specify the cryptographic key and a recipient of the data, such as an owner of a reader device; for example, the user of the client device may have the cryptographic key transmitted to one or more reader devices associated with the “Atlanta Health” provider (i.e., or insurance companies/settlement services); in other embodiments, a predefined cryptographic key is used based on the selection of the provider; the client application may encode data authorized for receipt by the general practitioner using a cryptographic key corresponding to the reader device).

There is motivation to further combine Hill into the combination of Scalet and Hill because of the same reasons listed above for claim 8.

Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scalet (US 8,219,424 B2) in view of NPL Reference (Rasansky) “How Hiring an Attorney Can Increase Your Potential Settlement Offer.”

Regarding Claim 10, Scalet teaches all the limitations of claim 4 above; however Scalet does not explicitly teach determining, based at least in part on the historical settlement data, a likelihood that hiring an attorney would result in a larger estimated settlement.
Rasansky from same or similar field of endeavor teaches determining, based at least in part on the historical settlement data, a likelihood that hiring an attorney would result in a larger estimated settlement (Pg. 2 last paragraph teaches determining, based at least in part on the historical settlement data, a likelihood that hiring an attorney would result in a larger estimated settlement (even with attorneys’ fees), statistics show that you’re likely to take 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scalet to incorporate the teachings of Rasansky to determine, based at least in part on the historical settlement data, a likelihood that hiring an attorney would result in a larger estimated settlement.
There is motivation to combine Rasansky into Scalet because injured parties are provided with a means for obtaining the largest settlement possible under the circumstances.

Regarding Claim 11, the combination of Scalet and Rasansky teaches all the limitations of claim 10 above; however the combination does not explicitly teach further comprising: estimating, based at least in part on the historical settlement data, an estimated change in value associated with obtaining legal assistance; and wherein, based at least in part on the estimated change in value meeting a threshold value, the settlement report further indicates a recommendation that the injured party consider obtaining legal assistance.
Rasansky further teaches further comprising: estimating, based at least in part on the historical settlement data, an estimated change in value associated with obtaining legal assistance (Pg. 3, second paragraph teaches the Insurance Research Council conducted a study of 6,000 people who had suffered injuries in auto accidents; the study indicated that those victims who had and wherein, based at least in part on the estimated change in value meeting a threshold value, the settlement report further indicates a recommendation that the injured party consider obtaining legal assistance (Pg. 3, paragraphs 1-5 studies (i.e., settlement report) conducted by both the Insurance Research Council and The All-Industry Research Advisory Council “IRC” recommend that hiring an attorney to handle a personal injury claim usually results in a much higher settlement for the victim; a separate report by the IRC highlighted an alarming statistic: 85 percent (i.e., threshold value) of all settlements insurance companies paid in bodily injury claims were awarded to victims who were represented by attorneys).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scalet to incorporate the teachings of Rasansky to estimate, based at least in part on the historical settlement data, an estimated change in value associated with obtaining legal assistance; and wherein, based at least in part on the estimated change in value meeting a threshold value, the settlement report further indicates a recommendation that the injured party consider obtaining legal assistance.
There is motivation to combine Rasansky into Scalet because of the same reasons listed above for claim 10.

Regarding Claim 20, Scalet teaches all the limitations of claim 12 above; however Scalet does not explicitly teach wherein the instructions further to cause the system to: estimate, based at least in part on the historical settlement data, an estimated change in value associated with obtaining legal assistance; and wherein, based at least in part on the estimated change in value meeting a threshold value, the settlement report further indicates a recommendation that the injured party consider obtaining legal assistance.
Rasansky from same or similar field of endeavor teaches wherein the instructions further to cause the system to: estimate, based at least in part on the historical settlement data, an estimated change in value associated with obtaining legal assistance (Pg. 3, second paragraph teaches the Insurance Research Council conducted a study of 6,000 people who had suffered injuries in auto accidents; the study indicated that those victims who had legal representation received 40 percent higher settlements (i.e., estimated change in value) on average than those who didn’t obtain legal counsel); and wherein, based at least in part on the estimated change in value meeting a threshold value, the settlement report further indicates a recommendation that the injured party consider obtaining legal assistance (Pg. 3, paragraphs 1-5 studies (i.e., settlement report) conducted by both the Insurance Research Council and The All-Industry Research Advisory Council “IRC” recommend that hiring an attorney to handle a personal injury claim usually results in a much higher settlement for the victim; a separate report by the IRC highlighted an alarming statistic: 85 percent 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scalet to incorporate the teachings of Rasansky to estimate, based at least in part on the historical settlement data, an estimated change in value associated with obtaining legal assistance; and wherein, based at least in part on the estimated change in value meeting a threshold value, the settlement report further indicates a recommendation that the injured party consider obtaining legal assistance.
There is motivation to combine Rasansky into Scalet because of the same reasons listed above for claim 10.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scalet (US 8,219,424 B2) in view of Collins (US 20110077977).

Regarding Claim 15, Scalet teaches all the limitations of claim 12 above; however Scalet does not explicitly teach wherein the instructions further to cause the system to: transmit a request to a third-party information provider for third injury data associated with the first injuries of the injured party; and receive from the third-party information provider, the third injury data.
Collins from same or similar field of endeavor teaches wherein the instructions further to cause the system to: transmit a request to a third-party information provider for third injury data associated with the first injuries of the injured party (Paragraphs 0014-0015 teach an insurance company makes a request to receive injury data from a third party data provider 120); and receive from the third-party information provider, the third injury data (Paragraph 0015 teaches the insurance company receives the injury data from the third party data provider).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scalet to incorporate the teachings of Collins to transmit a request to a third-party information provider for third injury data associated with the first injuries of the injured party; and receive from the third-party information provider, the third injury data.
There is motivation to combine Collins into Scalet because this would allow insurance company to have a larger pool of data (Collins Paragraph 0015).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Scalet (US 8,219,424 B2) in view of Drucker (US 20060190300).

Regarding Claim 16, Scalet teaches all the limitations in claim 12 above; however Scalet does not explicitly teach transmit the first injury data to a third-party estimation service; and receive from the third-party estimation service, the estimated fair value for the injured party.
Drucker from same or similar field of endeavor teaches transmit the first injury data to a third-party estimation service (Paragraphs 0041-0042 teach a and receive from the third-party estimation service, the estimated fair value for the injured party (Paragraph 0042 teaches the MAARS service recalculates the bill and recommends a reasonable amount of payment to the medical service provider for the medical bill).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scalet to incorporate the teachings of Drucker to transmit the first injury data to a third-party estimation service; and receive from the third-party estimation service, the estimated fair value for the injured party.
There is motivation to combine Drucker into Scalet because pricing protection is provided to medical patients by curbing abusive billing practices.

Regarding Claim 17, the combination of Scalet and Drucker teaches all the limitations of claim 16 above; however the combination does not explicitly teach wherein the third-party estimation service maintains a database of one or more instances of historical settlement data associated with one or more historical settlements , individual instances of the historical settlement data indicating (i) corresponding injury data associated with corresponding injuries, and (ii) a corresponding value that the corresponding injuries were settled for, and wherein the third-party estimation service determines the estimated fair value based at least in part on the one or more instances of the historical settlement data.
wherein the third-party estimation service maintains a database of one or more instances of historical settlement data associated with one or more historical settlements (Paragraph 0044 teaches the MAARS service utilizes a database of national and state standards for determining a reasonable amount of reimbursement (i.e., settlement) for medical bills), individual instances of the historical settlement data indicating (i) corresponding injury data associated with corresponding injuries, and (ii) a corresponding value that the corresponding injuries were settled for (Paragraphs 0044 and 0095 teach the reimbursement amount includes the calculated actual cost of medical services provided for treatment of injuries; Figs. 3A-3H), and wherein the third-party estimation service determines the estimated fair value based at least in part on the one or more instances of the historical settlement data (Paragraphs 0043 and 0095 teach the MAARS service suggests repricing (i.e., determines estimated fair value) of the received medical services bill based on acceptable charges (i.e., historical settlement data) for the medical services rendered).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Scalet and Drucker for the third-party estimation service to maintain a database of one or more instances of historical settlement data associated with one or more historical settlements, individual instances of the historical settlement data indicating (i) corresponding injury data associated with corresponding injuries, and (ii) a corresponding value that the corresponding injuries were settled for, and wherein the third-party estimation service determines the estimated fair value 
There is motivation to further combine Drucker into the combination of Scalet and Drucker because of the same reasons listed above for claim 16.
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Scalet (US 8,219,424 B2) in view of Graziano (US 20110320226).

Regarding Claim 19, Scalet teaches all the limitations of claim 12 above; and Scalet further teaches wherein the instructions further to cause the system to: receive accident identification data associated with the first injuries to the injured party (Col. 17 lines 7-13 teach obtaining accident data from an electronic data recorder associated with the injured party).
However, Scalet does not explicitly teach transmit, to the computing device and based on the identification data, a recommendation to use the system to settle the first injures.
Graziano from same or similar field of endeavor teaches transmit, to the computing device and based on the identification data, a recommendation to use the system to settle the first injures (Paragraphs 0026-0027 and 0104 teach determining whether to recommend a global settlement offer to a user via a user interface to settle medical injury claims based on the injury claim information provided).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
There is motivation to combine Graziano into Scalet because fairness to all parties involved in an injury claim is provided, and a claimant is prevented from realizing a double recovery from both an insurance carrier and a third party defendant (Graziano Paragraphs 0003-0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McKown et al. (US 20170372432) teaches a method has been provided that associates insurance payment linking information with litigation information and associates insurance payment information with the insurance payment linking information and the litigation information to identify a potential third-party claim or a potential subrogation claim. Associating the insurance payment linking information with the litigation information may further include associating at least one medical procedure code with at least some of the litigation information.
Bray et al. (US 20160371785) teaches apparatus and methods for utilizing prescriptive analytics (PA) to examine a current incident against a plurality of previous incident data. In one embodiment, a PA server accesses a collection of data having a plurality of measurable features in order to prescribe and implement a course of action. The measurable features of the collection of data are compared to measurable features of new data, to arrive at conclusions regarding e.g., a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685